UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33395 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware 42-1406317 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 7711 Carondelet Avenue St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 725-4477 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[ ]Non-accelerated filer[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[X] As of October 15, 2007, the registrant had 43,526,414 shares of common stock outstanding. CENTENE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 (unaudited) 1 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2007 and 2006 (unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 3 Notes to the Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Part II Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 19 Signatures 20 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. Financial Statements. CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 275,048 $ 271,047 Premium and related receivables 84,813 91,664 Short-term investments, at fair value (amortized cost $48,312 and $67,199, respectively) 48,095 66,921 Other current assets 42,496 22,189 Total current assets 450,452 451,821 Long-term investments, at fair value (amortized cost $288,732 and $146,980, respectively) 289,608 145,417 Restricted deposits, at fair value (amortized cost $26,667 and $25,422, respectively) 26,804 25,265 Property, software and equipment, net 139,671 110,688 Goodwill 133,151 135,877 Other intangible assets, net 13,829 16,202 Other assets 32,725 9,710 Total assets $ 1,086,240 $ 894,980 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liabilities $ 316,617 $ 280,441 Accounts payable and accrued expenses 102,728 72,723 Unearned revenue 44,496 33,816 Current portion of long-term debt 998 971 Total current liabilities 464,839 387,951 Long-term debt 201,140 174,646 Other liabilities 11,712 5,960 Total liabilities 677,691 568,557 Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; issued and outstanding 43,496,447 and 43,369,918 shares, respectively 44 44 Additional paid-in capital 217,746 209,340 Accumulated other comprehensive income: Unrealized gain (loss) on investments, net of tax 493 (1,251 ) Retained earnings 190,266 118,290 Total stockholders’ equity 408,549 326,423 Total liabilities and stockholders’ equity $ 1,086,240 $ 894,980 See notes to consolidated financial statements. 1 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Revenues: Premium $ 730,253 $ 610,661 $ 2,087,219 $ 1,522,302 Service 19,696 20,588 61,303 59,318 Total revenues 749,949 631,249 2,148,522 1,581,620 Expenses: Medical costs 592,128 501,350 1,702,396 1,263,251 Cost of services 13,622 15,373 45,922 45,278 General and administrative expenses 121,139 99,984 350,601 239,647 Impairment loss — 81,098 — 81,098 Gain on sale of FirstGuard Missouri — — (7,472 ) — Total operating expenses 726,889 697,805 2,091,447 1,629,274 Earnings (loss)from operations 23,060 (66,556 ) 57,075 (47,654 ) Other income (expense): Investment and other income 6,352 4,625 16,801 12,056 Interest expense (4,171 ) (3,082 ) (11,516 ) (7,536 ) Earnings (loss) before income taxes 25,241 (65,013 ) 62,360 (43,134 ) Income tax expense (benefit) 9,305 6,180 (9,569 ) 14,328 Net earnings (loss) $ 15,936 $ (71,193 ) $ 71,929 $ (57,462 ) Earnings per share: Basic earnings (loss) per common share $ 0.37 $ (1.65 ) $ 1.65 $ (1.33 ) Diluted earnings (loss) per common share $ 0.36 $ (1.65 ) $ 1.61 $ (1.33 ) Weighted average number of shares outstanding: Basic 43,532,832 43,219,053 43,528,201 43,126,062 Diluted 44,628,560 43,219,053 44,787,981 43,126,062 See notes to consolidated financial statements. 2 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months EndedSeptember 30, 2007 2006 (Unaudited) Cash flows from operating activities: Net earnings (loss) $ 71,929 $ (57,462 ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities — Depreciation and amortization 20,381 15,286 Stock compensation expense 11,753 11,168 Impairment loss — 87,091 Deferred income taxes (859 ) (4,493 ) Gain on sale of FirstGuard Missouri (7,472 ) — Changes in assets and liabilities — Premium and related receivables 6,855 (34,209 ) Other current assets (15,540 ) 2,705 Other assets (934 ) (455 ) Medical claims liabilities 36,312 74,367 Unearned revenue 10,680 4,816 Accounts payable and accrued expenses 27,981 25,929 Other operating activities 3,666 (188 ) Net cash provided by operating activities 164,752 124,555 Cash flows from investing activities: Purchases of property, software and equipment (41,774 ) (39,494 ) Purchases of investments (464,378 ) (235,501 ) Sales and maturities of investments 341,450 200,155 Proceeds from asset sales 14,102 — Investments in acquisitions and equity method investee, net of cash acquired (26,425 ) (66,921 ) Net cash used in investing activities (177,025 ) (141,761 ) Cash flows from financing activities: Proceeds from exercise of stock options 3,737 4,594 Proceeds from borrowings 202,000 83,359 Payment of long-term debt (176,729 ) (12,505 ) Excess tax benefits from stock compensation 1,028 2,094 Common stock repurchases (8,581 ) (7,214 ) Debt issue costs (5,181 ) — Net cash provided by financing activities 16,274 70,328 Net increase in cash and cash equivalents 4,001 53,122 Cash and cash equivalents, beginning of period 271,047 147,358 Cash and cash equivalents, end of period $ 275,048 $ 200,480 Interest paid $ 4,480 $ 7,582 Income taxes paid $ 6,965 $ 5,223 See notes to consolidated financial statements. 3 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share data) 1.Organization and Operations Centene Corporation, or Centene or the Company, is a multi-line healthcare enterprise operating primarily in two segments: Medicaid Managed Care and Specialty Services. Centene’s Medicaid Managed Care segment provides Medicaid and Medicaid-related health plan coverage to individuals through government subsidized programs, including Medicaid, the State Children’s Health Insurance Program, or SCHIP, and Supplemental Security Income including Aged, Blind or Disabled programs, or SSI. The Company’s Specialty Services segment provides specialty services, including behavioral health, health management, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance, to state programs, healthcare organizations, and other commercial organizations, as well as to the Company’s own subsidiaries on market-based terms. 2.Basis of Presentation The unaudited interim financial statements herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. The accompanying interim financial statements have been prepared under the presumption that users of the interim financial information have either read or have access to the audited financial statements for the fiscal year ended December 31, 2006. Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the December 31, 2006 audited financial statements, have been omitted from these interim financial statements where appropriate. In the opinion of management, these financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair presentation of the results of the interim periods presented. Certain 2006 amounts in the consolidated financial statements have been reclassified to conform to the 2007 presentation. These reclassifications have no effect on net earnings or stockholders’ equity as previously reported. 3. Recent Accounting Pronouncements In June 2006, the FASB ratified the consensus reached on Emerging Issues Task Force, or EITF, Issue No. 06-3, “How Sales Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That is, Gross Versus Net Presentation)”, or EITF 06-3. The EITF reached a consensus that the presentation of taxes on either a gross or netbasis is an accounting policy decision. The Company is evaluating the provisions of EITF 06-3 as it applies to premium taxes. Premium taxes are assessed by certain states as a percentage of premiums paid to the Company by those states. Premium taxes of$58,827 and $25,011 for the nine months ended September 30, 2007 and 2006, respectively, were reported as a component of revenues and general and administrative expenses, or on a gross basis.Effective with the reporting of our results for the fourth quarter of 2007, the Company intends to separately report premium taxes on the face of the statement of operations as a component of both revenues and operating expenses. The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes”, or FIN 48, on January 1, 2007. FIN 48 clarifies whether or not to recognize assets or liabilities for tax positions taken that may be challenged by a taxing authority. As a result of the implementation of FIN 48, the Company recognized a $47 decrease in the liability for unrecognized tax benefits, which was accounted for as an increase to retained earnings. As of January 1, 2007, the Company had $3,114 of gross unrecognized tax benefits. Of this total, $888 (net of the federal benefit on state issues) would decrease income tax expense, if recognized, and the remainder would reduce goodwill.Most of the amount that would reduce income tax expense, if recognized, relates to an audit in process and is expected to be resolved within the next twelve months. The Company recognizes interest accrued related to unrecognized tax benefits in the provision for income taxes. As of January 1, 2007, interest accrued was approximately $293, net of federal tax benefit. No penalties have been accrued. Additional interest accrued was $29 and $107 in the three and nine months ended September 30, 2007, respectively. During the first quarter of 2007, the Company's liability for unrecognized tax benefits increased by $1,563, of which the entire amount would reduce income tax expense if recognized. The increase was related to the allocation of stock basis between FirstGuard Kansas and FirstGuard Missouri for purposes of an Internal Revenue Code, or IRC, Section 165 loss on the Company's investment in FirstGuard Kansas' stock to be recognized in the Company's 2007 federal and state returns.During the second quarter of 2007, the Company also recorded an IRC Section 165 loss for the Company’s investment in FirstGuard Missouri stock and, accordingly, reversed the $1,563 unrecognized tax benefit as a reduction of income tax expense because the stock basis allocation was no longer relevant. The Company's federal income tax returns for 2004through 2006 are open tax years. The Company files in numerous state jurisdictions with varying statutes of limitation. The Company's unrecognized state tax benefits are related to state returns open from 2002 through 2006. 4.FirstGuard Health Plans In 2006, FirstGuard Health Plan Kansas, Inc., or FirstGuard Kansas, a wholly owned subsidiary, received notification that its Medicaid contract scheduled to terminate December 31, 2006 would not be renewed. In 2006, the Company also evaluated its strategic alternatives for its Missouri subsidiary, FirstGuard Health Plan, Inc., or FirstGuard Missouri, and decided to divest the business. The sale of the operating assets of FirstGuard Missouri was completed effective February 1, 2007 and the Company received a final contingent payment in the second quarter of 2007 resulting in a total gain on the sale of $7,472 in 2007. Goodwill associated with FirstGuard written off as part of the transaction was $5,995. In March 2007, the Company abandoned the stock of FirstGuard Kansas to an unrelated entity. As a result of that abandonment, the Company recognized expense of $1,602 for the write-off of the remaining assets in that entity.The Company also recognized a $31,482 tax benefit for the tax deduction associated with the basis of that stock ($29,919 in the first quarter and $1,563 in the second quarter). The asset write-off is recorded in investment and other income. The income tax receivable associated with the tax deduction is recorded as a component of other current assets. In June 2007, the Company abandoned the stock of FirstGuard Missouri to an unrelated entity. As a result of that abandonment, the Company recognized expense of $696 for the write-off of the remaining assets in that entity and a $4,806 tax benefit for the tax deduction associated with the basis of that stock. The asset write-off is recorded in investment and other income. The income tax receivable associated with the tax deduction is recorded as a component of other current assets. The Company has incurred $8,683 of FirstGuard exit costs consisting primarily of lease termination fees and employee severance costs. The exit costs included $6,202 incurred in 2006, of which $3,027 was accrued at December 31, 2006. During the nine months ended September 30, 2007, the Company incurred an additional $2,481 of exit costs and made payments of $5,134. At September 30, 2007, the remaining accrual for these costs was $374.The Company also contributed $3,000 of the sale proceeds received in the second quarter to its charitable foundation. The Company continues to wind-down the operations of FirstGuard Kansas and Missouri, consisting principally of the payment of medical claims incurred in 2006.The Company expects to report its FirstGuard results as discontinued operations upon completion of substantially all of these claims payments. 5. Acquisitions In July 2007, the Company acquired a 49% minority ownership interest in Access Health Solutions, LLC, or Access,a Medicaid managed care entity in Florida.Under the terms of the transaction, the Company has an option to acquire the remaining interest in Access at a future date.The Company accounts for its investment in Access using the equity method of accounting. Effective April 20, 2007, the Company acquired PhyTrust of South Carolina, LLC, or PhyTrust, a physician-driven company providing service as a Medicaid Medical Home Network.The results of operations for PhyTrust are included in the consolidated financial statements since April 20, 2007.Pro forma disclosures related to the acquisition have been excluded as immaterial. 4 Table of Contents 6.Debt In March 2007, the Company issued $175,000 aggregate principal amount of 7 ¼% Senior Notes due April 1, 2014, or the Notes. The Notes have been registered under the Securities Act of 1933, as amended, pursuant to a registration rights agreement with the initial purchasers. The indenture governing the Notes contains non-financial and financial covenants, including requirements of a minimum fixed charge coverage ratio. Interest is paid semi-annually beginning in October 2007. At September 30, 2007, total debt outstanding was $202,138, including current maturities of $998. The total debt outstanding consisted of $175,000 under the Notes, $20,482 of debt secured by real estate and $6,656 of capital leases. 7.Earnings Per Share The following table sets forth the calculation of basic and diluted net earnings per common share: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net earnings (loss) $ 15,936 $ (71,193 ) $ 71,929 $ (57,462 ) Shares used in computing per share amounts: Weighted average number of common shares outstanding 43,532,832 43,219,053 43,528,201 43,126,062 Common stock equivalents (as determined by applying the treasury stock method) 1,095,728 — 1,259,780 — Weighted average number of common shares and potential dilutive common shares outstanding 44,628,560 43,219,053 44,787,981 43,126,062 Basic earnings (loss) per common share $ 0.37 $ (1.65 ) $ 1.65 $ (1.33 ) Diluted earnings (loss) per common share $ 0.36 $ (1.65 ) $ 1.61 $ (1.33 ) The calculation of diluted earnings per common share for the three and nine months ended September 30, 2007 excludes the impact of 2,576,042 and 2,571,841 shares, respectively, related to anti-dilutive stock options, restricted stock and restricted stock units. 8.Stockholders’ Equity In November 2005, the Company’s board of directors adopted a stock repurchase program authorizing the Company to repurchase up to 4,000,000 shares of common stock from time to time on the open market or through privately negotiated transactions. In October 2007, the repurchase program was extended through October 31, 2008, but the Company reserves the right to suspend or discontinue the program at any time.During the nine months ended September 30, 2007, the Company repurchased 425,200 shares at an average price of $20.18 and an aggregate cost of $8,581. 9. Contingencies During the 2007 second quarter, the Company’s subsidiary, Peach State Health Plan, received notice from the Georgia Department of Community Health that it was levying a $3,700 fine for alleged violations of the prior authorization timeliness provisions contained in the Company’s Medicaid contract with the state.The Company provided additional clarifying information regarding the alleged violations through an appeal processand received notice of areduced sanction in September 2007.The Company has accrued its estimate of the final amount to be settled. The Company is routinely subjected to legal proceedings in the normal course of business. While the ultimate resolution of such matters is uncertain, the Company does not expect the results of any of these matters individually, or in the aggregate, to have a material effect on its financial position or results of operations. 10. Segment Information The Company operates in two segments: Medicaid Managed Care and Specialty Services. The Medicaid Managed Care segment consists of the Company’s health plans including all of the functions needed to operate them. The Specialty Services segment consists of the Company’s specialty companies including behavioral health, health management, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance functions. Factors used in determining the reportable business segments include the nature of operating activities, existence of separate senior management teams, and the type of information presented to the Company’s chief operating decision maker to evaluate all results of operations. Segment information for the three months ended September 30, 2007, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 687,801 $ 62,148 $ — $ 749,949 Revenue from internal customers 19,841 105,225 (125,066 ) — Total revenue $ 707,642 $ 167,373 $ (125,066 ) $ 749,949 Earnings from operations $ 15,574 $ 7,486 $ — $ 23,060 Segment information for the three months ended September 30, 2006, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 581,371 $ 49,878 $ — $ 631,249 Revenue from internal customers 24,511 73,620 (98,131 ) — Total revenue $ 605,882 $ 123,498 $ (98,131 ) $ 631,249 Earnings (loss) from operations $ (69,008 ) $ 2,452 $ — $ (66,556 ) 5 Table of Contents Segment information for the nine months ended September 30, 2007, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 1,966,129 $ 182,393 $ — $ 2,148,522 Revenue from internal customers 58,427 310,727 (369,154 ) — Total revenue $ 2,024,556 $ 493,120 $ (369,154 ) $ 2,148,522 Earnings from operations $ 38,736 $ 18,339 $ — $ 57,075 Segment information for the nine months ended September 30, 2006, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 1,444,413 $ 137,207 $ — $ 1,581,620 Revenue from internal customers 67,513 140,100 (207,613 ) — Total revenue $ 1,511,926 $ 277,307 $ (207,613 ) $ 1,581,620 Earnings (loss) from operations $ (52,339 ) $ 4,685 $ — $ (47,654 ) 11. Comprehensive Earnings Differences between net earnings and total comprehensive earnings resulted from changes in unrealized losses on investments available for sale, as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net earnings (loss) $ 15,936 $ (71,193 ) $ 71,929 $ (57,462 ) Reclassification adjustment, net of tax 1 8 105 71 Change in unrealized gain on investments, net of tax 1,538 912 1,639 327 Total comprehensive earnings (loss) $ 17,475 $ (70,273 ) $ 73,673 $ (57,064 ) 6 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the related notes included elsewhere in this filing, and in our annual report on Form 10-K for the year ended December 31, 2006. The discussion contains forward-looking statements that involve known and unknown risks and uncertainties, including those set forth under “Item 1A. Risk Factors.” OVERVIEW We are a multi-line healthcare enterprise operating in two segments. Our Medicaid Managed Care segment provides Medicaid and Medicaid-related programs to organizations and individuals through government subsidized programs, including Medicaid, the State Children’s Health Insurance Program, or SCHIP, and, Supplemental Security Income including Aged, Blind or Disabled programs, or SSI. Our Specialty Services segment provides specialty services, including behavioral health, health management, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance, to state programs, healthcare organizations and other commercial organizations, as well as to our own subsidiaries on market-based terms. Our Medicaid contract in Kansas terminated effective December 31, 2006, and we sold the operating assets of FirstGuard Health Plan, Inc., our Missouri health plan, effective February 1, 2007. Our third quarter performance for 2007 is summarized as follows: — Quarter-end Medicaid Managed Care membership of 1,137,300. — Total revenues of $749.9 million, an18.8% increase over the comparable period in 2006. — Medicaid and SCHIP health benefits ratio, or HBR, of 79.0%, SSI HBR of 89.6%, Specialty Services HBR of 81.7%. — Medicaid Managed Care general and administrative, or G&A, expense ratio of 13.6% and Specialty Services G&A ratio of 15.1%. — Operating earnings of $23.1 million. — Diluted earnings per share of $0.36. — Operating cash flows of $104.9 million. Over the last year, we have experienced revenue growth in our Medicaid Managed Care segment. The following new contracts contributed to our growth: — In February 2007, we began managing care for SSI recipients in the San Antonio and Corpus Christi markets of Texaswith 32,500 members at September 30, 2007. — In January, February, March and April 2007, we began managing care for SSI members in the Northeast, Southwest, Northwest and East Central regions of Ohio, respectively, with 19,900 members at September 30, 2007. — In July 2006, we enteredseven new counties in the East Central market of Ohio, and in October 2006, we entered 17 new counties in the Northwest market of Ohio. — In September 2006, we expanded operations in Texas to include Medicaid and SCHIP members in the Corpus Christi, Austin and Lubbock markets, with 27,300 members at September 30, 2007. We have opportunities to expand our operations, through the following acquisitions and new contract awards: — In July 2007, we acquired a minority ownership interest in Access Health Solutions, LLC, or Access, providing managed care for Medicaid recipients in Florida, with 86,900 members at September 30, 2007. — In April 2007, we acquired PhyTrust of South Carolina, LLC, or PhyTrust, a physician-driven company providing service as a Medicaid Medical Home Network.At September 30, 2007, our non-risk membership in South Carolina was 29,300 members.Additionally,we plan to begin participating in the rollout of the state’s conversion to at-risk managed care in late 2007. — During the first quarter of 2007, we finalized the contractual terms of the Comprehensive Health Care for Children in Foster Care program award with the Texas Health and Human Services Commission, or HHSC. This statewide program will provide managed care services to participants in the Texas Foster Care program. The State of Texas has announced that membership operations are expected to commence April 1, 2008. The following new contract contributed to the growth in our Specialty Services segment: — Effective October 1, 2006, we began performing under our contract with the Arizona Health Care Cost Containment System to provide long-term care services in the Maricopa, Yuma and LaPaz counties in Arizona. 7 Table of Contents RESULTS OF OPERATIONS AND KEY METRICS Summarized comparative financial data are as follows ($ in millions, except share data): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 % Change 2006-2007 2007 2006 % Change 2006-2007 Premium revenue $ 730.2 $ 610.6 19.6 % $ 2,087.2 $ 1,522.3 37.1 % Service revenue 19.7 20.6 (4.3 )% 61.3 59.3 3.3 % Total revenues 749.9 631.2 18.8 % 2,148.5 1,581.6 35.8 % Medical costs 592.1 501.3 18.1 % 1,702.4 1,263.3 34.8 % Cost of services 13.6 15.4 (11.4 )% 45.9 45.3 1.4 % General and administrative expenses 121.1 100.0 21.2 % 350.6 239.7 46.3 % Impairment loss — 81.1 — % — 81.1 — % Gain on sale of FirstGuard Missouri — — — % (7.5 ) — — % Earnings (loss) from operations 23.1 (66.6 ) — % 57.1 (47.8 ) — % Investment and other income, net 2.1 1.5 41.3 % 5.2 4.6 16.9 % Earnings (loss) before income taxes 25.2 (65.1 ) — % 62.3 (43.2 ) — % Income tax (benefit) expense 9.3 6.1 50.6 % (9.6 ) 14.3 — % Net earnings (loss) $ 15.9 $ (71.2 ) — % $ 71.9 $ (57.5 ) — % Diluted earnings (loss) per common share $ 0.36 $ (1.65 ) — % $ 1.61 $ (1.33 ) — % Revenues and Revenue Recognition Our Medicaid Managed Care segment generates revenues primarily from premiums we receive from the states in which we operate health plans. We receive a fixed premium per member per month pursuant to our state contracts. We generally receive premium payments during the month we provide services and recognize premium revenue during the period in which we are obligated to provide services to our members. Some states enact premium taxes or similar assessments, collectively, premium taxes, and these taxes are recorded as a component of revenues and general and administrative expenses (gross). Premium taxes totaled $20.7 million and $58.8 million in the three and nine months ended September 30, 2007, respectively, compared to $13.8 million and $25.0 million for the comparable periods in 2006. Some contracts allow for additional premium related to certain supplemental services provided such as maternity deliveries. Revenues are recorded based on membership and eligibility data provided by the states, which may be adjusted by the states for updates to this data. These adjustments have been immaterial in relation to total revenue recorded and are reflected in the period known. Our Specialty Services segment generates revenues under contracts with state programs, healthcare organizations, and other commercial organizations, as well as from our own subsidiaries on market-based terms. Revenues are recognized when the related services are provided or as ratably earned over the covered period of services. Premium and service revenues collected in advance are recorded as unearned revenue. For performance-based contracts, we do not recognize revenue subject to refund until data is sufficient to measure performance. Premium and service revenues due to us are recorded as premium and related receivables and are recorded net of an allowance based on historical trends and our management’s judgment on the collectibility of these accounts. As we generally receive payments during the month in which services are provided, the allowance is typically not significant in comparison to total revenues and does not have a material impact on the presentation of our financial condition or results of operations. Our total revenue increased year over year primarily through 1) growth in the Medicaid Managed Care segment, 2) premium rate increases, and 3) growth in our Specialty Services segment. 1. Medicaid Managed Care segment growth For the nine months endedSeptember 30, 2007, segment revenue from external customers increased to $1,966.1 million from $1,444.4 million in the same prior year period.The increase is primarily due to nine months of Georgia operations in 2007, compared to four months in 2006, and a higher mix of SSI membership.The premium revenue for SSI members is higher than Medicaid / SCHIP members. For example, in Ohio, the per member per month, or pmpm, premium for SSI members averages approximately $1,100. In Texas, the SSI pmpm averages approximately $460.The pmpm revenue for our Medicaid / SCHIP members averagesapproximately $190.The revenue associated with our Kansas and Missouri health plans was $83.8 million and $237.4million for the three and nine months endedSeptember 30, 2006, respectively. The following table sets forth our membership by state in our Medicaid Managed Care segment: September 30, 2007 2006 Georgia 286,200 252,600 Indiana 156,300 198,100 New Jersey 58,300 59,100 Ohio 127,500 88,300 South Carolina 29,300 — Texas 347,000 259,900 Wisconsin 132,700 167,100 Subtotal 1,137,300 1,025,100 Kansas and Missouri — 144,600 Total 1,137,300 1,169,700 The following table sets forth our membership by line of business in our Medicaid Managed Care segment: September 30, 2007 2006 Medicaid 841,600 818,000 SCHIP 223,500 189,100 SSI 72,200 18,000 Subtotal 1,137,300 1,025,100 Kansas and Missouri Medicaid/SCHIP members — 144,600 Total 1,137,300 1,169,700 8 Table of Contents From September 30, 2006 to September 30, 2007, our membership declined primarily as a result of the conclusion of our operations in Kansas and Missouri, offset by increases in Georgia, Ohio, South Carolina and Texas.We increased our Medicaid membership in Ohio by adding members under our new contract in the Northwest region. We also increased our SSI membership in Ohio with the commencement of our new contract to serve Aged, Blind or Disabled members. In Texas, we increased our membership through new Medicaid, SCHIP and SSI contracts in the Corpus Christi, San Antonio, Austin, and Lubbockmarkets. Our membership decreased in Wisconsin because of more stringent state eligibility requirements for the Medicaid and SCHIP programs, eligibility administration issues and the termination of certain physician contracts associated with a high cost hospital system. Our membership decreased in Indiana primarily due to adjustments made to our provider network made in connection with our new state-wide contract as well as the termination of certain non-exclusive physician contracts. Our membership in South Carolina is currently on a non-risk basis.In Florida, Access serves 86,900 members on a non-risk basis. 2. Premium rate increases During the nine months ended September 30, 2007, we received premium rate increases ranging from 1.9% to 10.1%, or 2.7% on a composite basis across our markets. Our Texas subsidiary received a rate increase of 13.0%, effective September 2007, of which 11.1% is a pass through to providers as part of a settlement between the state and certain types of providers.We consider the net increase, 1.9%, to be our effective rate increase. 3. Specialty Services segment growth For the nine months ended September 30, 2007, segment revenue from external customers was $182.4 million compared to $137.2 million for the same prior year period.In July 2006, we began offering managed vision care through our acquisition of OptiCare. In October 2006, our subsidiary, Bridgeway Health Solutions, began performing under our long-term care contract in Arizona. The increase in segment revenue over 2006 was driven primarily by both OptiCare and Bridgeway.At September 30, 2007, our behavioral health company, Cenpatico, provided behavioral health services to 99,000 members in Arizona and 35,600 members in Kansas, compared to 94,500 members in Arizona and 37,500 members in Kansas at September 30, 2006. Operating Expenses Medical Costs Our medical costs include payments to physicians, hospitals, and other providers for healthcare and specialty services claims. Medical costs also include estimates of medical expenses incurred but not yet reported, or IBNR, and estimates of the cost to process unpaid claims. Monthly, we estimate our IBNR based on a number of factors, including inpatient hospital utilization data and prior claims experience. As part of this review, we also consider the costs to process medical claims and estimates of amounts to cover uncertainties related to fluctuations in physician billing patterns, membership, products and inpatient hospital trends. These estimates are adjusted as more information becomes available. We employ actuarial professionals and use the services of independent actuaries who are contracted to review our estimates quarterly. While we believe that our process for estimating IBNR is actuarially sound, we cannot assure you that healthcare claim costs will not materially differ from our estimates. Our results of operations depend on our ability to manage expenses related to health benefits and to accurately predict costs incurred. Our health benefits ratio, or HBR, represents medical costs as a percentage of premium revenues and reflects the direct relationship between the premium received and the medical services provided. The table below depicts our HBR for our external membership by member category: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medicaid and SCHIP 79.0 % 82.0 % 80.5 % 82.8 % SSI 89.6 84.1 88.2 86.2 Specialty Services 81.7 82.9 78.9 83.5 Our Medicaid and SCHIP HBR for the three and nine months ended September 30, 2007 were 79.0% and 80.5%, respectively, a decrease of 3.0% and 2.3% over 2006. The decrease is primarily attributable to increased premium yield and the effect of higher premium taxes combined with a moderating medical cost trend. Sequentially, our Medicaid and SCHIP HBR decreased from 80.6% in the 2007 second quarter to 79.0% because ofhigher premium yield combined with a continued moderate medical cost trend. The increase in the SSI HBR for the three and nine months ended September 30, 2007 reflects the new business in our Ohio and Texas health plans, partially offset by the effect of higher premium taxes. The decrease in our Specialty Services HBR for the three and nine months ended September 30, 2007 is caused by the diversification of business in that segment. Cost of Services Our cost of services expense includes the pharmaceutical costs associated with our pharmacy benefit manager’s external revenues. Cost of services also includes all direct costs to support the functions responsible for generation of our services revenues. These expenses consist of the salaries and wages of the professionals and teachers who provide the services and expenses related to facilities and equipment used to provide services. General and Administrative Expenses Our general and administrative expenses, or G&A, primarily reflect wages and benefits, including stock compensation expense, and other administrative costs related to our health plans, specialty companies and centralized functions that support all of our business units. Our major centralized functions are finance, information systems and claims processing. Premium taxes are also classified as G&A expenses.G&A increased in the three months ended September 30, 2007 over the comparable period in 2006 primarily due to premium taxes as well as expenses for additional facilities and staff to support our growth.In the third quarter of 2006, in conjunction with the impairment analysis discussed below, an impairment loss of $6.0 million was recorded for FirstGuard identifiable intangible assets and was recorded as a general and administrative expense under the Medicaid Managed Care segment. Our G&A expense ratio represents G&A expenses as a percentage of total revenues and reflects the relationship between revenues earned and the costs necessary to earn those revenues. The following table sets forth the G&A expense ratios by business segment: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medicaid Managed Care 13.6 % 13.1 % 13.5 % 12.5 % Specialty Services 15.1 17.0 15.5 18.3 9 Table of Contents The increase in the Medicaid Managed Care G&A expense ratio for the three and nine months ended September 30, 2007 primarily reflects increased premium taxes. Premium taxes were $20.7 million and $58.8 million in the three andnine months ended September 30, 2007, respectively, compared to $13.8 million and $25.0 million, respectively, for the comparable periods in 2006.The increase for the three months ended September 30, 2007 also includes the effect of our start-up costs in South Carolina and for our Texas Foster Care product, offset by the effect of the 2006 third quarter FirstGuard impairment charge. The decrease in the Specialty Services G&A ratio for the three and nine months ended September 30, 2007 primarily reflects the overall leveraging of expense over higher revenues with the additionsof Bridgeway and OptiCare, and the growth of US Script’s business since the acquisition in January 2006. Impairment Loss In August 2006, FirstGuard Health Plan Kansas, Inc., or FirstGuard Kansas, our wholly owned subsidiary, received notification from the Kansas Health Policy Authority that its Medicaid contract scheduled to terminate December 31, 2006 would not be renewed. As a result of the notification from the Kansas Health Policy Authority, we conducted an impairment analysis of the identifiable intangible assets and goodwill of the FirstGuard reporting unit, which encompassed both the FirstGuard Kansas and FirstGuard Missouri health plans. The fair value of the FirstGuard reporting unit was determined using discounted expected cash flows and estimated market value. The impairment analysis resulted in a goodwill impairment of $81.1 million recorded as impairment loss in the consolidated statement of operations in the third quarter of 2006. The goodwillimpairment was not deductible for tax purposes; however, a tax benefit for the abandonment of the stock of FirstGuard was realized in 2007. Gain on Sale of FirstGuard Missouri The sale of the operating assets of FirstGuard Missouri was completed effective February 1, 2007. Under the terms of the asset sale agreement, we received an initial payment upon the sale of FirstGuard Missouri resulting in a gain of $4.2 million in the first quarter of 2007. We recognized additional gain related to a final contingent payment in the second quarter of 2007 of $3.3million. The goodwill associated with FirstGuard written off in the first quarter of 2007 as part of the transaction was $6.0 million. Other Income (Expense) Other income (expense) consists principally of investment income from our cash and investments and interest expense on our debt.Investment and other income increased $1.7 million and $4.7 millionin the three and nine months ended September 30, 2007, respectively, over the comparable periods in 2006.The increase was primarily a result of larger investment balances.The increase in the nine months ended September 30, 2007, was offset by $2.3 million in asset write-offs associated with the abandonment of the stock of our FirstGuard health plans. Interest expense increased $1.1 million and $4.0 million in the three and nine months ended September 30, 2007, respectively, primarily from increased debt. Income Tax (Benefit) Expense We recognized a tax benefit of $9.6 million for the nine months ended September 30, 2007, despite having $62.4 million of pre-tax income.The 2007 provision includes tax benefits related to the stock abandonment of our FirstGuard health plans as well as tax expense related to the gain on the sale of our FirstGuard Missouri health plan.Our effective tax rate for the 2007 nine month period is 37.5% excluding these transactions.We recognized $14.3 million of income tax expense for the nine months ended September 30, 2006 despite having a pre-tax loss of $43.1 million.The 2006 pre-tax loss included a non-deductible goodwill impairment charge.Our effective tax rate for the 2006 nine month period was 38% excluding the effect of this charge. 10 Table of Contents LIQUIDITY AND CAPITAL RESOURCES We finance our activities primarily through operating cash flows and borrowings under our revolving credit facility. Our total operating activities provided cash of $164.8 million in the nine months ended September 2007 compared to $124.6 million in the comparable period in 2006. Medical claims liabilities increased $36.3 million in the first nine monthsof 2007 reflecting new business in Ohio and Texas, offset by the payment of Kansas and Missouri claims incurred in 2006.We expect that the tax benefit we recorded associated with the abandonment of the stock of our Kansas and Missouri health plans will result in reduced income tax payments totaling approximately $11.4 million over the next two quarters. Our investing activities used cash of $177.0 million in the nine months ended September 30, 2007 compared to $141.8 million in the comparable period in 2006. Our investing activities in 2007 consisted primarily of additions to the investment portfolios of our regulated subsidiaries including transfers from cash and cash equivalents to long-term investments. During 2006, our investing activities primarily consisted of the acquisition of US Script. Our investing activities in 2006 also included additions to the investment portfolios of our regulated subsidiaries. Our investment policies are designed to provide liquidity, preserve capital and maximize total return on invested assets within our investment guidelines. Net cash provided by and used in investing activities will fluctuate from year to year due to the timing of investment purchases, sales and maturities. As of September 30, 2007, our investment portfolio consisted primarily of fixed-income securities with an average duration of 2.0 years. Cash is invested in investment vehicles such as municipal bonds, corporate bonds, insurance contracts, commercial paper, equity securities and instruments of the U.S. Treasury. The states in which we operate prescribe the types of instruments in which our regulated subsidiaries may invest their cash. We spent $41.8 million and $39.5 million on capital assets in the nine months ended September 30, 2007 and 2006, respectively, consisting primarily of software and hardware upgrades, and furniture, equipment and leasehold improvements related to office and market expansions. We anticipate spending an additional $17 million on additional capital expenditures in 2007 primarily related to system upgrades and market expansions. We have been pursuing a redevelopment project in the City of Clayton, Missouri to accommodate office expansion plans associated with future company growth.In July, 2007 we announced we would consider other alternatives due to our current inability to acquire all the real estate necessary for the project in Clayton.In September 2007, we announced the signing of a letter of intent to locate our corporate headquarters in downtown St. Louis, Missouri.We expect to be a joint venture partner in the entity that will develop the relevant properties and that the other partners will serve as project developers and coordinate the project financing. Our financing activities provided cash of $16.3 million and $70.3 million in the nine months ended September 30, 2007 and 2006, respectively. During 2007, our financing activities primarily related to proceeds from issuance of $175 million in senior notes as discussed below. During 2006, our financing activities primarily related to proceeds from borrowings under our credit facility. These borrowings were used primarily for the acquisition of US Script. At September 30, 2007, we had negative working capital, defined as current assets less current liabilities, of $(14.4) million, as compared to $63.9 million at December 31, 2006.Our working capital is negative due to our efforts to increase investment returns through purchases of investments that have maturities of greater than one year and, therefore, are classified as long-term.We manage our short-term and long-term investments with the goal of ensuring that a sufficient portion is held in investments that are highly liquid and can be sold to fund short-term requirements as needed. Cash, cash equivalents and short-term investments were $323.1 million at September 30, 2007 and $338.0 million at December 31, 2006. Long-term investments were $316.4 million at September 30, 2007and $170.7 million at December 31, 2006, including restricted deposits of $26.8 million and $25.3 million, respectively. At September 30, 2007, cash and investments held by our unregulated entities totaled $45.9 million while cash and investments held by our regulated entities totaled $593.6 million. We have a $300 million revolving credit agreement. Borrowings under the agreement bear interest based upon LIBOR rates, the Federal Funds Rate or the Prime Rate. There is a commitment fee on the unused portion of the agreement that ranges from 0.15% to 0.275% depending on the total debt to EBITDA ratio.
